HARDY, Judge.
This is an action by plaintiffs, Lumber Mutual Fire Insurance Company, Carl G. Deaton and Johnny Deaton, against the defendant, Southwestern Wholesale Company, Inc., and its insurer, Phoenix Assurance Company of New York, for the recovery of property damage and personal injuries resulting from an automobile collision. From a judgment in favor of plaintiffs the defendants have appealed.
This is a companion suit which was consolidated for purposes of trial and appeal with the suit of Southwestern Wholesale Company, Inc. v. Lumber Mutual Fire Insurance Company, La.App., 110 So.2d 152. The opinion in the cited case fully sets forth the facts and the conclusions resulting therefrom which are determinative of the appeal in the instant case.
The judgment appealed from is annulled, set aside and reversed, and
It is now ordered, adjudged and decreed that there be judgment in favor of defendants, Southwestern Wholesale Company, Inc., and Phoenix Assurance Company of New York, rejecting plaintiffs’ demands at their cost.